Name: Council Regulation (EEC) No 1583/86 of 23 May 1986 amending Regulation (EEC) No 3103/76 on aid for durum wheat
 Type: Regulation
 Subject Matter: plant product;  economic policy
 Date Published: nan

 No L 139/40 Official Journal of the European Communities 24 . 5 . 86 COUNCIL REGULATION (EEC) No 1583/86 of 23 May 1986 amending Regulation (EEC) No 3103/76 on aid for durum wheat mountain and hill-farming areas and less-favoured areas covered by Directive 75/268/EEC (4) should be discontinued ; whereas Council Regulation ( EEC) No 3103/76 ( 5), as last amended by Regulation ( EEC) No 1455 /82 (6), should be amended accordingly , THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation ( EEC) No 2727/75 of 29 October 1975 on the common organ ­ ization of the market in cereals ('), as last amended by Regulation ( EEC) No 1 579/ 86 ( 2), and in particular Article 10 (4) thereof, Having regard to the proposal from the Commission ( 3 ), Whereas , in accordance with Article 10 of Regulation ( EEC ) No 2727/75 , aid is granted only for durum wheat produced in those areas of the Community where such production constitutes a traditional and major part of agricultural production ; whereas applica ­ tion of this criterion means that production aid for durum wheat should be provided for in respect of durum wheat in Spain also in the provinces of Badajoz and Zaragoza ; HAS ADOPTED THIS REGULATION : Article 1 1 . In the Annex to Regulation ( EEC ) No 3103/76 the expression 'mountain and hill-farming areas , and less ­ favoured areas , covered by Directive 75 /268/ EEC' shall be deleted wherever it occurs . 2 . In the Annex to Regulation ( EEC) No 3103 /76 the ' SPAIN ' section shall be replaced by the following : SPAIN  Comunidad Autonoma : Andalucia  Provincia : Burgos  Badajoz  Zaragoza 1 . Whereas the current arrangements to assist agriculture in mountain and hill-farming areas in less-favoured areas must be amplified and strengthened ; whereas it is appropriate , to this end , to make provisions for includ ­ ing durum wheat in the list of products that may qual ­ ify for the support provided for by this new approach in structural policy ; whereas , therefore , the aid for durum wheat provided, in the market organization , for Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 July 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brusseles , 23 May 1986 . For the Council The President G. BRAKS (') OJ No L 281 , 1 . IK 1975 , p. 1 . ( 2 ) See page 29 of this Official Journal . ( 3 ) OJ No C 53 , 7 . 3 . 1986, p. 14 . ( 4 ) OJ No L 128 , 19 . 5 . 1975 , p . 1 . O OJ No L 351 , 21 . 12 . 1976 , p . 1 . (") OJ No L 164, 14 . 6 . 1982 , p . 16 .